NO. 12-15-00226-CV

                           IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

RICHARD THOMPSON,                                §      APPEAL FROM THE
APPELLANT

V.                                               §      COUNTY COURT AT LAW NO. 2

BLACKBERRY LC (AKA, BOB
ANDERSON),                                       §      GREGG COUNTY, TEXAS
APPELLEE
                                  MEMORANDUM OPINION
        Richard Thompson, appealing pro se, appeals from an order in a partition action, in
which the trial court ordered the sale of two tracts of land. Blackberry, L.C. filed a motion to
dismiss the appeal. We affirm in part and dismiss in part.


                                         BACKGROUND
        Blackberry filed a partition action against numerous defendants, including Thompson.
Blackberry alleged that it, along with the defendants, jointly owned two tracts of land.
Blackberry claimed that the property could not be partitioned in kind. On November 21, 2014,
the trial court signed an order (the November order) that (1) identified Blackberry and all
defendants as the property owners, (2) identified the parties’ respective interests, (3) found that
the property is not subject to partition in kind, (4) ordered the property sold, (5) appointed a
receiver to conduct the sale, and (6) ordered that the sales proceeds be distributed in accordance
with the parties’ interests.
        The receiver subsequently submitted a report to the trial court, in which the receiver
stated that he solicited offers from the current owners and that Blackberry made the only offer.
The receiver recommended that the trial court accept Blackberry’s offer for a total purchase price
of $210,741.70. On April 24, 2015, the trial court approved the proposed sale of the property
and authorized conveyance of the property to Blackberry (the April order). Thompson filed a
motion to strike the April order, which the trial court treated as a motion for new trial and denied
it.
       The receiver later filed an application to be discharged, which stated that the sale of the
property was completed on July 23, 2015.          On August 3, the trial court signed an order
discharging the receiver and ordering disbursement of the sales proceeds (the August order). On
August 14, Thompson filed a notice of appeal identifying the August order as the order he was
challenging.


                                    APPELLATE COMPLAINTS
       On appeal, Thompson identifies twelve complaints about the trial court proceedings. He
challenges the trial court’s partition of the property. He also asserts complaints regarding the
property’s market value and title, the parties’ shares, and the distribution of the sales proceeds.
He contends that the sale is null, void, and the product of fraud. Thompson also maintains that
he was not properly served with documents throughout the proceedings. Blackberry filed a
motion to dismiss the appeal for lack of jurisdiction.


                                       MOTION TO DISMISS
       In its motion to dismiss, Blackberry argues that this Court lacks jurisdiction over
Thompson’s complaints because he failed to timely appeal from the trial court’s partition orders.
We agree.
       A partition case consists of two orders that are both final and appealable. Griffin v.
Wolfe, 610 S.W.2d 466, 466 (Tex.1980); Ellis v. First City Nat’l Bank, 864 S.W.2d 555, 557
(Tex. App.—Tyler 1993, no pet.). In the first order, the trial court determines the share or
interest of each owner, all questions of law or equity affecting title, and whether the property is
subject to partition or sale. TEX. R. CIV. P. 760, 761, 770; Ellis, 864 S.W.2d at 557. In the
second order, the trial court confirms the receiver’s actions. See Ellis, 864 S.W.2d at 557; see
also Little ex rel. Thompson v. Thompson, No. 12-01-00283-CV, 2002 WL 1017847, at *4
(Tex. App.—Tyler May 14, 2002, pet. denied) (not designated for publication). Each order must
be appealed within thirty days after the judgment is signed or ninety days if a timely motion for
new trial is filed. See TEX. R. APP. P. 26.1; see also Ellis, 864 S.W.2d at 557.



                                                 2
         To appeal the November order, Thompson was required to file a notice of appeal by
December 22, 2014. To appeal the April order, for which the trial court denied Thompson’s
“motion for new trial,” Thompson was required to file a notice of appeal by July 23, 2015.
However, Thompson did not file a notice of appeal until August 14, 2015. Therefore, we lack
jurisdiction to address the issues Thompson raises pertaining to these two orders. See TEX. R.
APP. P. 26.1; see also Long v. Spencer, 137 S.W.3d 923, 926 (Tex. App.—Dallas 2004, no pet.)
(order approving proposed sale of property in partition suit must be appealed before property is
sold); Ellis, 864 S.W.2d at 557 (matters determined by first order in partition suit may not be
reviewed in appeal from second order).1
         As to the August order, Thompson’s notice of appeal is timely, and this Court has
jurisdiction to consider any complaints arising from the August order. However, Thompson has
not presented any appellate issues that pertain to this order.2


                                                   DISPOSITION
         Because we lack jurisdiction to consider the issues Thompson presented on appeal with
regard to the November and April orders, we grant Blackberry’s motion to dismiss in part. We
dismiss the appeal for lack of jurisdiction as to the trial court’s November and April orders.
Because Thompson has presented nothing for our review with regard to the August order, we
affirm the trial court’s August order.
                                                                             BRIAN HOYLE
                                                                                Justice

Opinion delivered May 27, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.

                                                    (PUBLISH)

         1
           Thompson incorrectly asserts that the trial court lacked authority to act in the partition suit. The trial
court, a Gregg County court at law, had jurisdiction to preside over the partition suit and issue orders as needed. See
TEX. PROP. CODE ANN. § 23.002(a) (West 2014); see also TEX. GOV’T CODE ANN. §§ 25.0003(a), 25.0942 (West
Supp. 2015); Thomas v. McNair, 882 S.W.2d 870, 876-77 (Tex. App.—Corpus Christi 1994, no pet.).
         2
            Even had Thompson timely appealed, his briefing fails to provide appropriate citations to the record,
citations to applicable authorities, and substantive legal analysis supporting his complaints. See TEX. R. APP. P.
38.1(i); see also Valadez v. Avitia, 238 S.W.3d 843, 845 (Tex. App.—El Paso 2007, no pet.). Thompson also failed
to provide this Court with a copy of the reporter’s record. Absent adequate briefing and a complete record,
Thompson presents nothing for our review. See WorldPeace v. Comm’n for Lawyer Discipline, 183 S.W.3d 451,
460 (Tex. App.—Houston [14th Dist.] 2005, pet. denied); see also Green v. Kaposta, 152 S.W.3d 839, 841 (Tex.
App.—Dallas 2005, no pet.).


                                                          3
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                             MAY 27, 2016


                                        NO. 12-15-00226-CV


                              RICHARD THOMPSON,
                                   Appellant
                                       V.
                       BLACKBERRY LC (AKA, BOB ANDERSON),
                                    Appellee


                           Appeal from the County Court at Law No 2
                      of Gregg County, Texas (Tr.Ct.No. 2014-349-CCL2)

                     THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this Court that this Court is without
jurisdiction of that portion of the appeal regarding the November 21, 2014 and April 24, 2015
orders, that portion of the appeal pertaining to those orders should be dismissed for want of
jurisdiction; and that the trial court’s August 3, 2015 order is affirmed.
                     It is therefore ORDERED, ADJUDGED and DECREED by this Court that
the portion of the appeal regarding the November 21, 2014 and April 24, 2015 orders be, and the
same is, hereby dismissed for want of jurisdiction; that the trial court’s August 3, 2015 order is
affirmed; that all costs of this appeal are hereby adjudged against the Appellant, RICHARD
THOMPSON, for which execution may issue, and that this decision be certified to the court
below for observance.
                     Brian Hoyle, Justice.
                   Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.